DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to the amendment field on 03/26/2021.  Claims 1-20, of which claims 1, 13 and 17 are independent, were pending in this application and have been considered below.

	Claim objections are withdrawn in view of the amendment.

	Claim rejections under 35 USC § 112 are withdrawn in view of the amendment.

Response to Arguments
 	Applicant’s arguments regarding the rejection of claims under 35 USC 103 filed on 03/26/2021 have been fully considered but they are not persuasive. The Examiner thoroughly reviewed Applicant’s arguments but firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected. 

	 Applicant’s Argument: “The forkchain is described at paragraph 0040 and include multiple prongs (i.e., blockchains) each of which provide, at least in part, different information about a product. In contrast, paragraph 0391 in Tran, cited by the Examiner, describes two entities simultaneously creating new blocks, resulting in a fork; and the protocol needed to determine which of the two alternate branches in the fork is the valid new portion of the block chain. The "fork" described in Tran is not a forkchain as specified in the independent claims 1, 13, and 17" (Remarks, lines 9-14 of page 5; emphasis added)

Examiner Response: Examiner respectfully disagrees. Applicant argues that its disclosed forkchain features  include multiple prongs each of which provide, at least in part, different information about a product (see emphasized above) and concludes that the fork described in the reference Tran is not the claimed forkchain due to the lack of above mentioned features. In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., The forkchain is described at paragraph 0040 and include multiple prongs, i.e., blockchains, each of which provide, at least in part, different information about a product) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 

	 Applicant’s Argument: “Claims 2-4 depend from claim 1, which is discussed above with respect to Tran. Hanis does not cure the deficiencies of Tran. Therefore, the Examiner has failed to establish a prima facie case of obviousness. Accordingly, the rejection should be withdrawn." (Remarks, lines 20-22 of page 5)

Examiner Response: Applicant confines his arguments to the patentability of independent claims and does not provide additional arguments addressing the limitation of dependent claims, which are the limitations not already addressed in the independent claim. Accordingly, dependent claims 2-12, 14-16 and 18-20 are grouped together and rejected with independent claims 1, 13 and 17, correspondingly. Applicant has waved separate argument of the patentability of the grouped claims in his reply filed on 03/26/2021. Consequently, such common knowledge or well-known in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice, if any.  MPEP § 2144.03(C)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness.

 at 1396. A rejection can rely on inferences and creative steps that a person of ordinary skill in the art would employ. Id. Obviousness rejections are not limited to showing the obviousness of solutions to the problems Applicant was trying to solve. Id. at 1397. Rather, one can show obviousness of a claim by establishing the obviousness of any solution to any known problem in the field of endeavor and addressed by a patent application's subject matter. Id. Moreover, one of ordinary skill in the art is not an automaton, but is possessed of ordinary creativity. Id. One of ordinary skill could find alternative uses for prior art elements beyond the elements' primary purposes and fit prior art teachings together like a puzzle. Id. A combination of prior art teachings does not require absolute predictability. Eli Lilly and Co. v. Zenith Goldline Pharmaceuticals Inc., 81 USPQ2d 1324, 1329 (Fed. Cir. 2006). All that is required is a reasonable expectation of success. Id. 

	Claims 1, 5-6, 7-10, 13-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. US 2018/0117446 A1 to Tran et al. 

Regarding claim 1, Tran et al. disclose a method of implementing a 
manufacturing a radio frequency identification (RFID) label (“the tag ID and associate manufacturing information”, ¶[0236]) {manufacturing information suggests that the RFID labels have been manufactured at some point}; 
inputting a physical location for the RFID label into a blockchain ledger ("The app can read the tag ID and associate manufacturing information including  geolocation with a blockchain entry. This is done for each stage of manufacturing and also for each shipping transit points until the retailer point. Upon purchase, the buyer can inspect the chain of manufacturing and shipping logistics to verify authenticity. Moreover, when the buyer sells the item as a used good, the transaction is also recorded to the blockchain, and eventually when the item is stripped for parts, the sale of the parts associated with the item is also recorded on the blockchain, thus effecting birth-to-end tracking of the item." ¶[0236]); 
applying the RFID label to the product ("Subsequent to the manufacture of the item, a label may be affixed or associated with the item by the manufacturer or the retailer. The label may be placed on the item or packaging of the item." ¶[0249]); and 
associating the product with the blockchain ledger ("The system enables the physical goods and materials to be identified and linked with their digital representation on the blockchain ( e.g., serial numbers, bar codes, digital tags like RFID and NFC, genetic tags) is crucial in uniquely identifying a physical good with its digital counterpart." ¶[0226]).

Tran et al. also disclose what is fork in the block chain system ("Where two entities simultaneously create new blocks, the block chain 206 may develop a fork; the protocol may determine which of the two alternate branches in the fork is the valid new portion of the block chain 206 by evaluating, after a certain amount of time has passed, which branch is longer." ¶[0391]), but does not expressly disclose that the block chain system is a fork chain system. However, the fork chain is not defined in technical terms in the disclosure, thus lacks technical relevance to the claimed invention. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use block chain taught by Tran et al. to reach at the claimed invention with a reasonable expectation of success.

Regarding claim 13, Tran et al. disclose a fork chain system for tracking a product comprising: 
a radio frequency identification (RFID) label for applying to the product ("Subsequent to the manufacture of the item, a label may be affixed or associated with the item by the manufacturer or the retailer. The label may be placed on the item or packaging of the item." ¶[0249]); 
a first blockchain ledger associated with the RFID label ("The app can read the tag ID and associate manufacturing information including  geolocation with a blockchain entry. This is done for each stage of manufacturing and also for each shipping transit points until the retailer point. Upon purchase, the buyer can inspect the chain of manufacturing and shipping logistics to verify authenticity. Moreover, when the buyer sells the item as a used good, the transaction is also recorded to the blockchain, and eventually when the item is stripped for parts, the sale of the parts associated with the item is also recorded on the blockchain, thus effecting birth-to-end tracking of the item." ¶[0236]); and 
a digital identity associated with the product ("The system enables the physical goods and materials to be identified and linked with their digital representation on the blockchain (e.g., serial numbers, bar codes, digital tags like RFID and NFC, genetic tags) is crucial in uniquely identifying a physical good with its digital counterpart." ¶[0226]).

Tran et al. also disclose what is fork in the block chain system ("Where two entities simultaneously create new blocks, the block chain 206 may develop a fork; the protocol may determine which of the two alternate branches in the fork is the valid new portion of the block chain 206 by evaluating, after a certain amount of time has passed, which branch is longer." ¶[0391]), but does not expressly disclose that the block chain system is a fork chain system. However, the fork chain is not defined in technical terms in the disclosure, thus lacks technical relevance to the claimed invention. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use block chain taught by Tran et al. to reach at the claimed invention with a reasonable expectation of success.

Regarding claim 17, Tran et al. disclose a method of creating a 
manufacturing an radio frequency identification (RFID) chip (“the tag ID and associate manufacturing information”, ¶[0236]) {manufacturing information suggests that the RFID labels have been manufactured at some point}; 
creating blockchain ledger associated with the RFID chip ("The app can read the tag ID and associate manufacturing information including  geolocation with a blockchain entry. This is done for each stage of manufacturing and also for each shipping transit points until the retailer point. Upon purchase, the buyer can inspect the chain of manufacturing and shipping logistics to verify authenticity. Moreover, when the buyer sells the item as a used good, the transaction is also recorded to the blockchain, and eventually when the item is stripped for parts, the sale of the parts associated with the item is also recorded on the blockchain, thus effecting birth-to-end tracking of the item." ¶[0236]); 
incorporating the RFID chip into a RFID label (“the tag ID and associate manufacturing information”, ¶[0236]); and 
applying the RFID label to the product ("Subsequent to the manufacture of the item, a label may be affixed or associated with the item by the manufacturer or the retailer. The label may be placed on the item or packaging of the item." ¶[0249]).

Tran et al. also disclose what is fork in the block chain system ("Where two entities simultaneously create new blocks, the block chain 206 may develop a fork; the protocol may determine which of the two alternate branches in the fork is the valid new portion of the block chain 206 by evaluating, after a certain amount of time has passed, which branch is longer." ¶[0391]), but does not expressly disclose that the block chain system is a fork chain system. However, the fork chain is not defined in technical terms in the disclosure, thus lacks technical relevance to the claimed invention. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use block chain taught by Tran et al. to reach at the claimed invention with a reasonable expectation of success.
Regarding claim 5, Tran et al. disclose as stated above, except for expressly teaching  manufacturing a plurality of RFID chips, assembling the plurality of RFID chips into a Tran et al. to reach at the claimed invention with a reasonable expectation of success, because such a combination would have represented the combination of known techniques through conventional manners to provide predictable and expected results.

Regarding claims 6, 9 and 18-19 Tran et al. disclose as stated above. Tran et al. also disclose : 
updating the blockchain ledger with information about at least one of the roll inlay, the carton, and the pallet; 
inputting at least one of the following attributes of the RFID label into the blockchain ledger: (a) a batch identifier; (b) a wafer identifier; (c) a tag identification memory; (d) a brand identifier; and (e) a variable counter; 
shipping the RFID labels and creating a receipt ledger;
(these steps are ensuring that the stored information (e.g. information about roll inlay, carton, pallet, batch/wafer/tag/brand identifiers, source of the RFIO label, product raw material/labor/transportation, receipt, defect RFIO chips) cannot be tampered with, which are inherent in a blockchain system). 

Regarding claim 7, Tran et al. disclose as stated above, except for the step of testing the plurality of RFID chips for defects. Official Notice is taken that testing chips for defects, including a plurality of RFID chips are well known and expected in the art (see for instance ¶[0082] of  U.S. Patent Application Publication No. US 2007/0040688 A1 to Cocita et al., and/or ¶[0036] of U.S. Patent Application Publication No. US 2009/0085589 A1 to Hsieh et al.). Therefore, for at least this advantage, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention to use the invention disclosed by Tran et al. to arrive at the claimed invention based on the common general knowledge with a reasonable expectation of success.

Regarding claims 8 and 20, Tran et al. disclose as stated above. Tran et al. also disclose  using a global positioning system to determine a location of the RFID chip and updating the blockchain ledger to reflect the location ("The app can read the tag ID and associate manufacturing information including geolocation with a blockchain 

Regarding claims 10, 14-16, Tran et al. disclose as stated above. Tran et al. also disclose:
a second blockchain ledger associated with: a raw material for the product or a source of a raw material for the product; or a labor source for the product; or a transportation source for the product;
wherein the verification report comprises at least one of the following confirmations: (a) that the RFID label came from a trusted source; (b) that the RFID label has been provided to a correct location; (c) that the RFID label has been updated by a trusted party; (d) that the RFID label has been properly encoded; (e) that the RFID label has been applied to a product at a defined location; and (f) that the RFID label has been activated (these features are ensuring that the stored information (e.g. information about roll inlay, carton, pallet, batch/wafer/tag/brand identifiers, source of the RFIO label, product raw material/labour/transportation, receipt, defect RFIO chips) cannot be tampered with, which are inherent in a blockchain system). 

	Claims 2-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. US 2018/0117446 A1 to Tran et al. in view of U.S. Patent Application Publication No. US 2018/0189528 A1 to Hanis et al.

Regarding claims 2-4, Tran et al. disclose as stated above. Tran et al. also disclose the auditability of every transaction of product on the blockchain ("when the buyer sells the item as a used good, the transaction is also recorded to the blockchain ... Information from the producer is securely cascaded to the manufacturer on receipt ... Because of its auditability, the blockchain provides the same cast-iron guarantee as in the physical world; namely, that creation of an output good can happen if and only if the required input is used." ¶[0236]; "By design, every transaction along a supply chain on the blockchain is fully auditable. By inspecting the blockchain, smartphone applications can aggregate and display information to customers in a real-time manner; furthermore, due to the strong integrity properties of the blockchain, this information can be genuinely trusted." ¶[0237]), except for expressly teaching : creating a verification report for the product, creating a digital identity for the product, and updating the digital identity of the product. However, such steps considered to be the well-known application of a blockchain to verify products and to update their digital identity, as disclosed by Hanis et al. ("Although, primarily used for financial transactions, the blockchain can store information including assets (i.e., products, packages, services, etc.). The blockchain may be used to establish ownership, provenance, a historical record of status, state, location changes, etc. ¶[0002]). Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use teaching of Hanis et al. with block Tran et al. to reach at the claimed invention with a reasonable expectation of success, because such a combination would have represented the combination of known techniques through conventional manners to provide predictable and expected results.

Conclusion
  	 Examiner's note: As applied to the claims above, the specific columns, line numbers, and figures in the references has been cited for the Applicant’s convenience. Although the specified citations are representative of the teachings of the art and are applied to the particular limitations within the individual claims, other passages and figures may apply as well. The Applicant is respectfully requested to fully consider the references, in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage taught by the prior art or disclosed by the Examiner, in preparing responses. Applicant(s) are reminded that MPEP 2123 I. states: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Furthermore, reliance on the US Pre-Grant Publication (PG PUB), which is not part of the image file wrapper of the patent application, in prosecution is improper. All references in the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously entered amendment(s)

	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however,  will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of 

The following is a sample authorization form, which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form, which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631